 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
      YVETTE WILLIBY,
11                                                Case No.: 2:18-cv-10639
             Plaintiff,
12    v.                                      JUDGMENT
13    AETNA LIFE INSURANCE                                 ~ss~~
      COMPANY,
14
             Defendant.
15
16
17         Consistent with the Court's Order regarding Defendant's motions to dismiss
18   the Complaint,judgment is hereby entered in favor of the Defendant and the case
19   is dismissed with prejudice.
20
21   DATED: August 7, 2019
22                                                 ~~~
23                                            CONSUELO B. MARSHALL
                                              UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                              1
